DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-11 of U.S. Patent No. U.S. Patent No. 11,221,269 in view of Aust in US Patent Publication 2006/0016242 (see IDS filed July 6, 2021). 
	Claim 1 is obvious in view of claim 1 of U.S. Patent No. 11,221,269. The patented claim differs from the instant claim in the it silent regarding the sensor being a stretchable sensor.  Aust teaches a method of compensating for hysteresis in a load cell by measuring load cell deflection under progressively increasing loads, determining a first set of coefficients correlating the deflection of the load cell to the measured load under the progressively increasing loads, measuring load cell deflection under progressively decreasing loads, determining a second set of coefficients correlating the deflection of the load cell to the measured load under the progressively decreasing loads (Abstract, [0017]-[0022] a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that is a stretchable sensor). Aust establishes correcting the output signal of a stretchable sensor as part of the ordinary skill of one in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,221,269, as taught by Aust, to have the sensor be a stretchable sensor, since the known technique of correcting a sensor output applied to functionality and correction of a stretchable sensor would reasonably result in reliable and accurate correction of the stretchable sensor.
	Claim 2 is obvious in view of claim 2 of U.S. Patent No. 11,221,269.
	Claim 3 is obvious in view of y claim 1 of U.S. Patent No. 11,221,269.
	Claim 4 is obvious in view of claim 3 of U.S. Patent No. 11,221,269.
	Claim 5 is obvious in view of claim 4 of U.S. Patent No. 11,221,269.
	Claim 6 is obvious in view of claim 5 of U.S. Patent No. 11,221,269.
	Claim 7 is obvious in view of claim 7 of U.S. Patent No. 11,221,269. The patented claim differs from the instant claim in the it silent regarding the sensor being a stretchable sensor. Suzuki et al. discloses a flexible detection part that expand and contract in accordance with a change for detecting the expansion/contraction amount (Abstract a stretchable sensor). Aust establishes correcting the output signal of a stretchable sensor as part of the ordinary skill of one in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of U.S. Patent No. 11,221,269, as taught by Aust, to have the sensor be a stretchable sensor, since the known technique of correcting a sensor output applied to functionality and correction of a stretchable sensor would reasonably result in reliable and accurate correction of the stretchable sensor.
	Claim 8 is obvious in view of claim 8 of U.S. Patent No. 11,221,269.
	Claim 9 is obvious in view of claim 7 of U.S. Patent No. 11,221,269.
	Claim 10 is obvious in view of claim 9 of U.S. Patent No. 11,221,269.
	Claim 11 is obvious in view of claim 10 of U.S. Patent No. 11,221,269.
	Claim 12 is obvious in view of claim 11 of U.S. Patent No. 11,221,269.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites correcting a signal lag as either a rising of a received signal that has been received from the sensor lags with respect to a falling of the received signal or the falling of the received signal lags with respect to the rising of the received signal.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical manipulations. For example, “correcting” in the context of this claim encompasses the user manually calculating the amount of correction for the signal lag. See e.g. “the calculation of the estimated stress value in Figure 9, the model parameter values provided to the signal processor 110A were set to E1 = 3.0 x 106 [Pa], E2 = 11.0 x 106 [Pa], and η = 
5.66 x 105 [Pa·s]” ([0054]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical calculations, formulas, equations or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
	This judicial exception is not integrated into a practical application. The claim only recites one additional element - receiving a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that is a stretchable sensor and outputs the signal. The limitation is recited at a high-level of generality such that it amounts no more than a mere data gathering step that collect a necessary input for the equation. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of amounts to no more than merely adding insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-6 depend from claim 1 and recite the same abstract idea as claim 1. The additional claim elements recited in claim 2-6 serve merely to either add additional insignificant extra-solution activity (claim 2) or extend the abstract idea (claims 3-6). The additional claim elements do not impose any meaningful limits on practicing the abstract idea and consequently, neither integrates the abstract idea into a practical application nor amounts to significantly more than the judicial exception. The claims are not patent eligible.
	Claim 7 recites correct a signal lag as either a rising of a received signal that has been received from the sensor lags with respect to a falling of the received signal or the falling of the received signal lags with respect to the rising of the received signal.
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical manipulations. For example, “correcting” in the context of this claim encompasses the user manually calculating the amount of correction for the signal lag. See e.g. “the calculation of the estimated stress value in Figure 9, the model parameter values provided to the signal processor 110A were set to E1 = 3.0 x 106 [Pa], E2 = 11.0 x 106 [Pa], and η = 
5.66 x 105 [Pa·s]” ([0054]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical calculations, formulas, equations or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
	This judicial exception is not integrated into a practical application. The claim only recites the additional elements – a receiver configured to receive a signal that rises in response to a physical change and falls in response to an opposite physical change that is opposite to the physical change from a sensor that is a stretchable sensor and outputs the signal; and a signal processor. The limitation of “a receiver configured to receive a signal” is recited at a high-level of generality such that it amounts no more than a mere data gathering step that collect a necessary input for the equation. See MPEP 2106.05(g). The signal processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of amounts to no more than merely adding insignificant extra-solution activity to the judicial exception or applying the exception using a generic computer component. Mere instructions to add insignificant extra-solution activity to the judicial exception or use a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 8-12 depend from claim 7 and recite the same abstract idea as claim 7. The additional claim elements recited in claim 8-12 serve merely to either add additional insignificant extra-solution activity (claim 8) or extend the abstract idea (claims 9-12). The additional claim elements do not impose any meaningful limits on practicing the abstract idea and consequently, neither integrates the abstract idea into a practical application nor amounts to significantly more than the judicial exception. The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Morales et al. in U.S. Patent Publication 2012/0085176 teaches “means of modulating an excitation waveform input signal which in conjunction with a mechanical load applied to the analog strain gauge generate a modulated strain gauge output signal which is subsequently demodulated as the conditioned analog strain gauge signal. Using spread spectrum modulation on the sensor excitation waveform input signal allows operation without generating high levels of EMI. Subsequent demodulation of the sensor output signal in synchrony with amplitude modulating the sensor excitation waveform input signal provides a conditioned strain gauge signal that is a continuous representation of the load at the strain gauge in real time” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2857